Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-5 are withdrawn.
Claim 6 is amended.
Claims 6-11 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarig-Bahat (U.S. Publication No. 2011/0230792).
As per claim 6, Sarig-Bahat teaches a computerized method for extracting and interpreting features of a user's motion in a virtual reality (VR)-based exercise with specified populations comprising:
(Sarig-Bahat: para. 15; figure 2, 2300; para. 57; Monitor subject’s movement using a motion tracker having a head mount display and hand tracking device.);
-based on a set of datapoints obtained from a sequence of positions of the two hand controllers, extracting a set of motion characteristics of the user's motion (Sarig-Bahat: figure 12; para. 47-48);
-based on motion characteristics, determining a velocity, an acceleration, a dynamic range, and a variability of the user's motion (Sarig-Bahat: para. 105; figure 12; Evaluating range of motion, velocity, acceleration, and the variability of the motion.);
-determining a coefficient of variation for the velocity and the acceleration (Sarig-Bahat: para. 109; para. 99; figure 15; Determining the factor for symptomatic patients.);
-from the acceleration and velocity data, calculating a multivariate characteristic of motion (Sarig-Bahat: para. 105-106; figure 12-13; Determining standard deviation of kinematics and difference between outcome measures.);
-classifying a motion based on a combinatorial statistic from the extracted features (Sarig-Bahat: figure 9; Classifying motions of a user based on different sessions.);
-determining a set of features of the user's motion represented by the combinatorial statistic that correlates to another combinatorial statistic associated with a specified population (Sarig-Bahat: figure 9; Providing a comparison with the control group.);
-displaying a VR view of an avatar of the user performing the VR-based exercise, wherein the avatar of the user performs the VR-based exercise at a greater range of motion than the user (Kaleal: para. 33; figure 3; para. 35),
wherein the specified population comprises a population with a specified muscular skeletal injury (Kaleal: para. 33; para. 45; Follow a routine or program the user has selected to follow and correct the behavior by comparing to model technique or behavior.), and
-comparing the set of features of the user's motion with a set of statistical parameters of the set of injured users' VR-based motions (Kaleal: para. 33; para. 36-37; Comparing the user’s motion to known movement and physiological parameters.).
As per claim 7, the method of claim 6 is as described.  Sarig-Bahat further teaches wherein the dynamic range comprising a reach distance of the user reached in an x-plane, a y-plane and a z-plane (Sarig-Bahat: figure 73; Capture motion in real time with x, y, and z coordinates.).
As per claim 8, the method of claim 7 is as described.  Sarig-Bahat further teaches wherein the specified population comprises a healthy populations, a population with specified disease state, a population with a specified muscular skeletal injury, a population with shoulder pain or a population with an upper extremity chronic pain (Sarig-Bahat: para. 83-84).
As per claim 9, the method of claim 6 is as described.  Sarig-Bahat further teaches further comprising: based on the dynamic range, determining a variability in velocity and a variability of acceleration of the user's motion (Sarig-Bahat: figure 12).
As per claim 10, the method of claim 9 is as described.  Sarig-Bahat further teaches further comprising: determining the coefficient of variation for the variability in velocity and the variability of acceleration of the user's motion (Sarig-Bahat: para. 109; para. 99; figure 15; Determining the factor for symptomatic patients.)
As per claim 11, the method of claim 6 is as described.  Sarig-Bahat further teaches further comprising: measuring the dynamic range and variability within initiation of the user's motion (Sarig-Bahat: para. 20-21; Determining initial movement range for the subject.).
Response to Arguments
Applicant’s arguments filed for 35 U.S.C. 101, with respect to claims 6-11 have been fully considered and are persuasive.  The 35 U.S.C. 101 of claims 6-11 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 6-11 under prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626